19. Bi-annual evaluation of the EU Belarus dialogue (vote)
- Before the vote:
Mr President, I would like to propose that it be mentioned that any plans to build a new nuclear power station on non-Western lines at the border with the EU should not be included in these talks - in positive talks on how to support Belarus, but not in this case.
Mr President, this will be a very short oral amendment, which has been proposed at the request of Alexander Milinkevich and the Amnesty International representatives who took part in the conference on Belarus two days ago at Parliament. They asked to extend the demand to release political prisoners who have recently been arrested also to people who face other kinds of restrictions and harassment. That is why I propose - and I have consulted other political groups - to add to paragraph 4: 'as well as a review of the "restricted freedom” sentences imposed on 11 persons who participated in a demonstration which took place in January 2008;'.
Mr President, when three young activists are mentioned as being subject to forcible army conscription, one of them at least is the son of the opposition leader, Mr Viačorka. So it is worth mentioning that it is tantamount to state-practised hostage-taking: 'Look, be calm in your position because your son is in our army and something may happen to him.' That would be a little warning, maybe giving more security for those young men forcibly conscripted into the army.
Mr President, when the suggestion is made that the European Humanities University should go back to Belarus, it is worth mentioning that it should be on the basis of genuine guarantees that it will be able to operate freely and not be taken back under the control of the regime.
(DE) Mr President, we are happy to respond to individual oral motions, but I would ask Mr Landsbergis to inform us in advance so that such subjects can be discussed even when he is not there. You cannot always just make oral motions without information.
I see that Mr Landsbergis is indicating that - should he find himself making oral motions again in future - he will do as you have just asked.